DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Response to Arguments
Applicant's request clarification of the objection since the sequence listing is of record.  The office contacted the applicant’s representative to provide clarification of the sequence requirement issue.  See attached interview summary.
The sequences listed in the specification need their corresponding sequence identifier.  The sequences on page 95 and Figures 3, 4, 8, 9, 17 and 26 contain nucleotide sequences with at least ten defined nucleotides and no corresponding sequence identifier.  See 37 CFR 1.821(d).
Applicant’s arguments, see pages 9-10, filed 10/4/22, with respect to 101 and 102 rejections have been fully considered and are persuasive.  The rejection of claims 298-311, 313-317, and 319-321 has been withdrawn because of the amendment to the independent claims 298 and 306 to recite a microchip which is not found in nature. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 306-317 and 319-322 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


New matter rejection:  
The limitation 'A biological sensor comprising a microchip and a mutated biological molecule’ in amended claim 298 (306) and claims dependent therefrom is not supported by the as-filed specification.  Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation in the application as filed.  See MPEP § 2163.06.  The Office searched the instant disclosure for the limitation and found several sections that disclose a microchip.  For example, paragraphs 64 and 406, 417, 428, 435, 446 and original claim 322 recite a microchip comprising any of the biological sensors disclosed herein.  A biological sensor comprising a microchip and a mutated biological molecule is broader than the written support in the instant disclosure.  There is no nexus between the microchip, the biological molecule and/or the biological sensor.  
Suggest amending claim 306 to recite a microchip comprising a biological sensor to address the new matter rejection.
Written description:
The claimed invention embraces a sensor comprising a microchip and a biological molecule not found in nature comprising one or aptamer domains, wherein the domains comprises one or more hairpin, one or more loop, and one or more junction and one or more ligands.  The claims do not provide a nexus between the microchip and the rest of the structural limitations.  The functional limitation of the sensor is wherein the ligand binds the one or more aptamer domain switching the one or more aptamer domain between one or more structural conformations.	
The claimed invention could read on a riboswitch found in nature (SEQ ID NO: 1 on page 31, xpt-pbuX operon B. subtilis) or also read on engineered molecules to contain the one or more aptamer domains.  The skilled artisan would possess the knowledge that binding with a ligand induces conformational change in the aptamer domain.  The claimed product appears to read on a riboswitch.  Riboswitches are well-known in the prior art (See Topp et al. ACS Chemical Biology Vol. 5, 2010, pages 139-148, cited on an IDS).  Ribozymes are composed of an aptamer domain and an expression platform (page 141).  Riboswitches can operate by a variety of mechanisms to regulate the expression of a gene.
There are at least twenty distinct families of rlboswitches that recognize diverse set of metabolites.  The aptamer embraces a large number of aptamers including purine aptamers (e.g., guanine aptamer domain and adenine aptamer domain).  In addition, the aptamer domain embraces a very large genus of hairpins, loops and junctions.
Claim 306 comprises one or more mutated aptamer domains and further includes wherein a rate in which the one or more mutant aptamer domain switches between the one or more structural conformations is faster than a rate in which one or more wild type aptamer domain switches between the one or more structural conformations.
Claim 317 discloses functional limitations embraced by the aptamer domains.  As evident by dependent claim, the limitation ‘wherein the one or more ligand binds to the one or more aptamer domain switching the one or more aptamer domain between one or more structural limitations’ is very broad and embraces a variation amongst species embraced by the genus.	
While methods of making aptamers are known in the prior art, the skilled artisan has to empirically determine if the aptamer has the desired biological activity.  See page 142 of Topp.  Also see Kaiser et al. (Nucleic Acids Research, 2021 Vol. 49, 3661-3671). Kaiser et al. teach, “Among the many in vitro-selected aptamers derived from SELEX protocols, only a small fraction has the potential to be applied for synthetic riboswitch engineering (page 3661).”  Adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional.  See MPEP 2163, Amgen V. Sanofi, 872 F.3d 167 (Fed. Cir. 2017).	
Applicant generically contemplates the genus of sensors and aptamers used in the sensor.  Applicant made one species of sensors comprising guanine aptamer RNAs.	While it is acknowledged that riboswitches comprising an aptamer domain or aptamers and methods of making artificial (engineered) riboswitches were known in the prior art, the functional limitation in the claims and the dependent claims appear to require further experimentation (Chandra et al. pages 200-201).  The applicant provides written support for one or more aptamers domain comprising a sequence selected from the group consisting of SEQ ID NOs: 2-9 and combinations thereof.  The skilled artisan would not recognize necessary common attributes or features possessed by the members of the genus.  Each aptamer sequence has a different nucleotide sequence and different polymorphic positions.  The instant disclosure does not provide written support for the genus of sensors embraced by the instant claims.  It appears that applicant is trying to claim possession of aptamers that were not made at the time the application was filed (applicant is trying to preempt the future before it has arrived, See Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993)).
Guanine aptamers domains are one sub-species of purine aptamers that do not represent the sub-species of purine aptamer domains or species of aptamer domains because they do not share an essential structure with other species of aptamer domains, including other purine aptamer domains.  A search for SEQ ID NO: 2 discloses that SEQ ID NOs: 3-9 are at least 93% identical to SEQ ID NO: 2.  The claimed invention embraces sequences with at least 85% identity to SEQ ID NOs: 2-9 (59/69 nucleotides).  This indicates that the genus embraces a large number of mutated aptamer domains with variations in structure and function amongst the species.  The applicant does not disclose any essential nucleotide sequence that are required for the switching the one or more domains between one or more structural confirmations.  See Edwards et al. (Nature Education, 3(9):9, pages 1-6, 2010).  For example, the applicant does not appear to disclose what nucleotides of the guanine aptamer domains would be essential for making any domain embraced by the claimed genus and observing the functional limitation (switching the one or more aptamer domain between one or more structural conformations (for example, see claim 317, the conformations are even broader than those limitations)).  Other than SEQ ID NOs: 2-9, the skilled artisan would be required to empirically determine other mutated aptamers embraced by the genus of biological molecules have a faster structural conformation rate compared to a wild-type aptamer.  There is no adequate written description of the genus because it embraces a widely variant species and disclosing only guanine aptamer domains does not suffice.
In addition, it appears that the hairpin, loop and/or junction could influence the function of the aptamer (see pages 33-50).  Chandra et al. (Nature Chemical Biology 13, 194-201, 2017) teach, “While the molecular basis for ligand recognition is well- established, the associated structural rearrangements and the kinetics involved in the formation of the aptamer domain are less well understood (page 194).”  It is not apparent from the instant disclosure if P1, P2, P3, L2, L3, J1, J2 and J3 are limited to the sequences on pages 45-50 (Tables 4-7).  If not, the applicant provides a limited number of hairpins, junctions and loops.
In view of the lack of written description, the skilled artisan would have to empirically determine other aptamer domains and determine if they have the desired biological activity. See Chandra et al. (supra) teach, “...the identification of the intermediate states in folding, kinetics, and thermodynamics are important in understanding the riboswitch mechanism of action (page 200).”  The written description requirement for the claimed genus is not satisfied through sufficient description of a representative number of species. The applicant does not provide a “representative number of species” which adequately described and represent the entire genus of aptamer domains. There is substantial variation within the genus of domains and even species of domains, and the applicant does not appear to describe a sufficient variety of species to reflect the variation within the genus. See Enzo Biochem., 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). See also MPEP §2163.
In view of the foregoing, it is clear that the instant specification fails to convey that the inventors had possession of the genus of sensors embraced in claims 306-317 and 319-322 as of the effective filing date sought in the instant case.

Response to Arguments
Applicant's arguments filed 10/4/22 have been fully considered but they are not persuasive.
Applicant argues that treatment of the ligand element of claim 306 as purely functional recitation should be withdrawn because claim 306 recites a biological sensor comprising a biological molecule and a ligand and then recites the configuration and interoperability of these elements.  This language whether or not it is functional, clearly defines to a person of ordinary skill in the art what the inventor believes that their invention is and given that claim 306 was present at the of filing the subject application, no greater demonstration could be made by the inventor that they were in possession of this invention.
Applicant arguments is not found persuasive because the broadest reasonable interpretation of the claims, the specification only provides a limited description and discloses generic riboswitch having the claimed functional limitation (desired biological activity, capable of binding to the one or more aptamer domains, wherein the one or more ligands binds the one or more aptamer domain switching the one or more aptamer domain between one or more structural conformations).  Specifically, the specification merely repeats the functionality found in the claim language.  The specification does not indicate to that the inventor had possession of the details of particular ligands or aptamer domains that would have the desired function.  One of skill in the art would recognize that aptamer domains reads on a large number of riboswitches.  Riboswitches can operate by a variety of mechanisms to regulate the expression of a gene.  The specification is silent as to how the inventor has chosen to make the domains perform this function and essential structure is needed to have desired biological activity.
Applicant further argue that the subject application discloses more than just guanine riboswitch aptamer domains as contended by the examiner because the application discloses more than one purine aptamer domain.  See paragraphs 39, 45, 53, 85, and 95 and the incorporation by reference of several pre-grant publications.
Applicant arguments is not found persuasive because the Office acknowledged what was known in the prior art and then addressed why this knowledge did not provide written description of the claimed invention.  The applicant’s argument does not address the reasons for why the written description was not provided by the instant disclosure even in view of the prior art.  The claimed invention is directed to making sensors comprising mutated aptamer domains (e.g., mutated purine aptamers) and comparing them to well-known aptamer domains.  More specifically, the claimed product embraces one or more ligands binding to one or mutant aptamer domains, wherein a rate in which one or more mutant aptamer domains switches between the one or more structural conformations is faster than a rate which one or more wild-type aptamer domain switches between the one or more structural conformations.  The applicant discloses SEQ ID NOs: 2-9 that do not appear to share an essential structural feature for the desired biological activity.  The specification does not disclose any essential structure for the functional limitation.  For the reasons set forth in the rejection (which is incorporated herein), the applicant does not provide a sufficient number of species of sensors to represent the genus of sensors.  The rejection remains for the reasons of record.

Allowable Subject Matter
Claim 318 is free of the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635